Title: From George Washington to William Fitzhugh, 24 December 1789
From: Washington, George
To: Fitzhugh, William


          
            Dear Sir,
            New York, Decr 24th 1789
          
          I have to acknowledge the receipt of your letter of the 4th inst. which announced to us the disagreeable intelligence of Mrs Plater’s death—Mrs Washington and myself sincerely condole with you, your Lady and the other friends of Mrs Plater upon this melancholy event.
          Mr Johnson has, as you supposed, declined the appointment of Judge to the District of Maryland, and I have lately appointed Mr Paca to fill that office. Mr Thomas whom you recommend

for that place undoubtedly possesses all those qualifications which you have ascribed to him—and so far as my own knowledge of that Gentleman extends, he is justly entitled to the reputation which he sustains. But in appointing persons to office, & more especially in the Judicial Department, my views have been much guided to those Characters who have been conspicuous in their Country; not only from an impression of their services, but upon a consideration that they had been tried, & that a readier confidence would be placed in them by the public than in others, perhaps of equal merit, who had never been proved. Upon this principle Mr Paca certainly stands prior to Mr Thomas altho’ the latter may possess in as high a degree every qualification requisite in a Judge. With very sincere regard I am, Dear Sir, Your most Obedt Servt.
        